On rehearing it is urged that there was no error in admitting defendant's evidence which, as we have said, tended in effect to impeach the professional skill of the surgeon who amputated a part of plaintiff's hand by showing that such amputation was unnecessary, and therefore should not be charged to defendant — this, for the reason, it is said, that plaintiff made the issue when he alleged that his fall so injured one of his hands "that it was necessary to amputate, and there was amputated, one of plaintiff's fingers and other portions of his right hand," etc., and when his surgeon testified that he found it necessary to perform an operation on his hand.
The court is not of opinion that this issue was made in the sense contended for by defendant, appellee. The allegation that it became necessary as a result of the injury to amputate a part of plaintiff's hand was no part of the description of his cause of action, but only of a part of the damage suffered. The necessity intended was not an absolute necessity, as viewed from the surgical standpoint, but the practical necessity apparent to a layman, acting in good faith under apparently competent medical advice, and therefore, in a legal sense, the proximate consequence of his injury. This was the issue made by the complaint, and, so far as appears, not widened by any effort of plaintiff in the examination of his witness. The evidence introduced by defendant with the effect — and, we must assume, with the purpose — of impeaching the professional skill of appellee's surgeon, by showing that the amputation of a part of plaintiff's hand was unnecessary, that is, that better treatment would have saved the hand, was, according to the authorities cited in our original opinion, inadmissible unless accompanied by evidence going to show that plaintiff was negligent in the selection of his surgeon. There was no evidence of negligence on the part of plaintiff in the selection of his surgeon or in caring for himself, no evidence of an independent intervening cause to aggravate his injuries, and the admission of the evidence, going to show lack of competence or skill in the treatment of his injuries on the part of his medical attendant, was reversible error.
Application overruled.
All the Justices concur.